—In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Education of the Brentwood Union Free School District, dated May 5, 1995, which denied the petitioner retroactive membership in the New York State Teachers’ Retirement System, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Seidell, J.), entered March 27, 1996, which denied the petition and dismissed the proceeding.
Ordered that the judgment is reversed, on the law, with costs, the petition is granted, the respondents’ determination is annulled, and the matter is remitted to the Board of Education of the Brentwood Union Free School District to file an affidavit pursuant to Retirement and Social Security Law § 803 (b) (3) stating that the petitioner is eligible for retroactive membership in the New York State Teachers’ Retirement System.
The determination denying the petitioner retroactive membership in the retirement system was arbitrary and capricious and without a rational basis (see, Matter of Fariel v Board of Educ., 230 AD2d 854). Consequently, the Supreme Court erred in denying the petition. Bracken, J. P., Copertino, Altman and Hart, JJ., concur.